EXHIBIT 10(i)

 

AMENDMENT NO. 2 TO RIGHTS AGREEMENT

 

THIS AMENDMENT TO RIGHTS AGREEMENT (this “Amendment”), effective as of December
21, 2005, is between Lucent Technologies Inc., a Delaware corporation (the
“Company”), and The Bank of New York (as successor to First Chicago Trust
Company of New York), as rights agent (the “Rights Agent”).

 

WHEREAS, the Company and the Rights Agent are parties to a Rights Agreement,
dated as of April 4, 1996, as amended by an Amendment to Rights Agreement, dated
February 18, 1998 (collectively, the “Rights Agreement”); and

 

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company and the
Rights Agent desire to amend the Rights Agreement as set forth below;

 

NOW, THEREFORE, the Rights Agreement is hereby amended as follows:

 

 

1.

Amendment of Section 7.

 

Paragraph (a), clause (i) of Section 7 of the Rights Agreement is amended to
read as follows:

 

“(i) the Close of Business on December 31, 2005 (the “Final Expiration Date”),”

 

 

2.

Effectiveness.

 

This Amendment shall be deemed effective as of the date hereof as if executed by
both parties hereto on such date. Except as amended hereby, the Rights Agreement
shall remain in full force and effect and shall be otherwise unaffected hereby.

 

 

3.

Miscellaneous.

 

This Amendment shall be deemed to be a contract made under the laws of the State
of Delaware and for all purposes shall be governed by and construed in
accordance with the laws of such state applicable to contracts to be made and
performed entirely within such state. This Amendment may be executed in any
number of counterparts, each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. If any term, provision, covenant or restriction
of this Amendment is held by a court of competent jurisdiction or other
authority to be invalid, illegal, or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Amendment shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date set forth above.

 

 

LUCENT TECHNOLOGIES INC.

 

 

By: /s/Michael C. Keefe

Name: Michael C. Keefe

Title: Law Vice President and Assistant Secretary

 

 

THE BANK OF NEW YORK

 

By:/s/ James F. Kiszka

Name: James F. Kiszka

Title: Vice President

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

 